*365On Petition for Rehearing.
Per Curiam.
A petition for rehearing suggests that contentions as to the sufficiency of the charge, as to the admissions of the defendant, and as to the form of the verdict, were overlooked. All were fully considered.
The statutes provide “that it shall be-unlawful for any person * to sell * any alcoholic or intoxicating liquors or beverages, whether spirituous, vinous or malt, except as hereinafter provided;” (Sec. 5458, Revised General Statutes, 192Q) and that “any person * who having previously been convicted of the offense of * selling * any intoxicating liquors for beverage purposes * shall be deemed a second offender * and upon conviction for such second offense of * selling * such intoxicating liquors, he shall be fined,” &c. Chapter 9266-Acts of 1923, amending Section 5486 Revised General Statutes. The offense is defined in Section 5458, Revised General Statutes, and not in Chapter 9266 above.
The exceptions referred to in Section 5458, Revised General Statutes, need not be negatived. Sec. 5468,' Rev. Gen. Stats. 1920.
The State law does not make the element “for beverage purposes” as part of the definition of the offense of unlawfully selling, intoxicating liquors'. Sec. 5458 Rev. Gen. Stats.
The indictment charges that C. F. Adkinson * “did then and there unlawfully sell, barter and exchange alcoholic and intoxicating litpior, to-wit, Rum; also that the said C. F. Adkison had previously been convicted of the crime of selling alcoholic and intoxicating liquors, ’ ’ &c. The indictment sufficiently charges a second offense. Chap. 9266, Acts of 1923. The defendant admitted that he had been previously ‘ ‘ convicted of selling liquor. ’ ’ This is per*366missible in this State though it may not be under the statutes or procedure in other States. ■ 16 C. J. 1345.
The-verdict found the defendant “guilty as charged,” and the charge includes a prior conviction of a similar offense.
Rehearing denied.
Taylor, C. J., and Whitfield, West and Terrell, J. J., concur.
Ellis and Browne, J. J., dissent.